Title: From Thomas Jefferson to John Bowman, 6 November 1779
From: Jefferson, Thomas
To: Bowman, John



Sir
Wmsburgh Novr. 6. 1779.

I am to ask the favour of you to give notice to the officer recommended by you for the Western Battalions, that as soon as one half his Quota of Men is raised and delivered by you, he shall be entitled  to his Commission. These Men are to make part of a Battalion, which will be commanded by Lieut. Colo. Knox, and which is to be stationed this Winter in Powels Valley. As this station is so very far from you, your officer is to march his Men to the falls of Ohio, and there do duty under Major Slaughter this Winter, but he is not actually to march till he shall have heard of Major Slaughters arrival at the Falls; in the mean time let him employ them in the best manner he can for the public service. Money for their Subsistence from the time you deliver them to the officer till he shall have carried them to their Rendezvous, will be lodged with Major Slaughter. The Subsistence account previous to their delivery to the officer you will settle with the auditors here. I am Sir Yr. very hble. Servt.,

Th: Jefferson

